Citation Nr: 0618411	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  96-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to benefits pursuant to 38 U.S.C. § 1151 for 
disability due to VA hospitalization in February and March 
1975.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When the case was last before the Board in June 2003, it was 
remanded for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran has no disability that was caused or permanently 
worsened as a result of VA hospitalization in February and 
March 1975.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for disability resulting from VA 
hospitalization from February to March 1975 have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1993-97).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  He was provided notice required by 
the VCAA and the implementing regulation by letter dated in 
March 2005.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was afforded ample time to submit and 
identify pertinent evidence.  

In addition, by letter dated in March 2006, the veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating for compensation under the 
provisions of 38 U.S.C.A. § 1151 as well as the evidence 
necessary to establish effective date for such compensation.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the originating agency 
has obtained medical opinions addressing the etiology of his 
neurological disorder.  The veteran has indicated that he has 
been receiving Social Security disability benefits since 
1975.  In an effort to assist the veteran, the originating 
agency made several attempts to obtain any available records 
from the Social Security Administration.  In May 2005, the 
Social Security Administration informed the originating 
agency that the veteran's records had been destroyed.  In 
light of the foregoing, the Board concludes that the records 
are unobtainable and further efforts to locate them would be 
futile.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  On the contrary, the veteran has 
informed VA that he has no additional evidence to submit.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Evidentiary Background

In February 1967, the veteran was hospitalized at a private 
hospital.  He gave a three-year history of "leg trouble."  
He had first noted difficulty approximately 15 years prior to 
admission when he had sharp pains in the left sciatic area.  
Three years prior to admission, he noted numbness in the left 
leg with a decrease in leg muscle size bilaterally with some 
difficulty in urination.  Three weeks prior to admission, he 
developed numbness of the right leg.  The diagnosis at 
discharge was undiagnosed disease of the central nervous 
system.  

A March 1967 letter from Dr. Stuart Weiss, a private 
physician, notes that the veteran had no history of specific 
sensory disturbance, incontinence, back pain, or recent 
trauma.  The veteran was felt to have a degenerative disease 
involving the posterior and lateral columns of the spinal 
cord and possibly early multiple sclerosis.  

In various letters dated from August 1972 to September 1972, 
Dr. David F. Mendelson, a private neurologist, noted that the 
veteran continued to be ataxic and complained of tingling in 
his hands.  

In a Feburary1972 statement, Dr. Victor W. Weber reported 
treating the veteran in August and September 1963 for pain in 
the lumbar area and both lower extremities.  The veteran was 
treated from October 1963 to April 1964 for severe leg 
cramps.  In January 1971, the veteran was seen complaining of 
paresthesia of the fingers.  In February 1972, he was seen 
complaining of pain in the right hip and loss of feeling in 
the right hand.  

In February 1973, the veteran was hospitalized at a VA 
medical facility after complaining of numbness and tingling 
in both hands.  He also complained of intermittent pain over 
the medial aspect of both forearms.  His condition had become 
progressive, prompting him to seek medical treatment.  
Examination revealed difficulty with fine motor skills with 
decreased sensation to touch or pinprick over both palm.  A 
myelogram failed to reveal any specific pathology.  A 
diagnosis was deferred.  During VA outpatient treatment in 
March 1973, a positive Romberg sign was noted.  The 
impression was probable multiple sclerosis.

During an additional VA hospitalization in February and March 
1975, the veteran complained of walking difficulties.  He 
gave a 30-year history of intermittent back pain which would 
last for three to four days and was not accompanied by 
weakness or sensory deficit.  His major problems reportedly 
arose about ten years prior to admission when he developed 
numbness and tingling in the left hand which became 
progressively worse and spread to both upper extremities.  He 
subsequently developed walking difficulties and problems 
holding his urine.  It was reported that, after his 1973 VA 
hospitalization, he was believed to have had multiple 
sclerosis that had been progressively worsening.  At the time 
of discharge, the diagnosis was multiple sclerosis.

In a March 1977 statement, a VA physician reported that the 
veteran had been treated at a VA facility since February 
1973.  The veteran was reported to have been permanently and 
totally disabled due to severe spatic paraparesis and 
cerebellar ataxia caused by multiple sclerosis.

During an RO hearing in August 1978, the veteran stated that 
he had had back and leg pains during service which had 
persisted since his discharge from service.  He said that, 
beginning in 1947, he had been treated by chiropractors and 
osteopaths for these symptoms.  He remembered the name of 
only one chiropractor but this individual was deceased.  He 
stated that he had had problems with weakness in the leg 
since the late 1940s.  He testified that he had developed 
weakness in his hands about eight years earlier, and had been 
diagnosed as having multiple sclerosis about three or four 
years prior to the hearing.

Private clinical records reflect outpatient treatment, 
examinations and hospitalizations in 1994 and 1995 for 
various complaints, including urinary incontinence, urinary 
tract infections and loss of use of the upper and lower 
extremities.  At an evaluation in July 1994, it was reported 
that the veteran's history was not compatible with multiple 
sclerosis.  The assessment was cervical myelopathy with a 
suspected syringomyelia.  During a hospitalization in August 
1994 for the treatment of urinary incontinence, an MRI study 
failed to show evidence of syringomyelia or multiple 
sclerosis.  It was said that the etiology of his neuropathy 
remained unclear.  After further evaluation in May 1995, the 
impressions included paraplegia, exact diagnosis unclear.

In a statement received in November 1995, David Bachman, 
M.D., stated that an MRI study of August 1994 showed no 
evidence of multiple sclerosis lesions within the veteran's 
cervical cord.

A progressive neurological condition of unknown etiology was 
diagnosed during a fee-basis VA examination in December 2001.  
It was noted that the veteran had been given multiple 
diagnoses beginning in approximately 1965 when he was worked 
up for possible spinal cord compression and spinal cord 
disease.  It was noted that his neurological condition 
progressively worsened resulting in his admission to John 
Cochran VA Hospital in 1975.  

In March 2003, the veteran's claims folder was reviewed by a 
VA physician.  The reviewing physician noted that if the 
veteran had multiple sclerosis in 1975 that was not 
diagnosed, "a subsequent course would not have been 
significantly altered because specific treatments at that 
time were of questionable value."  The same physician in 
July 2003 noted that, "we still have no reliable information 
why anyone develops multiple sclerosis, and the treatment 
regimens today are still quite unpredictable."  

In January 2004, the veteran claims folder was reviewed by 
another VA physician.  The reviewing physician noted that 
there was some question as to whether the veteran had 
multiple sclerosis in 1975.  Subsequent evaluations by other 
physicians have resulted in no definitive diagnosis for the 
veteran other than progressive neurologic disorder, not 
otherwise specified.  The reviewing physician noted that it 
was clear that the veteran had a progressive neurologic 
disorder dating to more than 30 years ago.  It was opined 
that it was not likely that VA's apparent failure to 
correctly diagnosis the veteran's neurologic disorder in 1975 
resulted in any additional disability.  It was noted that 
subsequent examinations for the veteran have failed to reveal 
any definitive diagnosis or identified any treatment.  No 
effective treatments were available in the 1970s for multiple 
sclerosis.  


Legal Criteria

VA provides compensation under the provisions of 38 U.S.C.A. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  

This statute was amended by § 422(a) of Pub. L. No. 104-204, 
110 Stat. 2874, 2926 (1996) during the pendency of this 
appeal.  The amended statute is less favorable to the 
veteran's claim; however, since the veteran's claim was filed 
prior to October 1, 1997, it must be adjudicated under the 
provisions of § 1151 as they existed prior to the amendment.  
See VAOPGCPREC 40-97.

Under the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1997, when a veteran suffers injury or aggravation of 
an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.

The regulation implementing that statute provides, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).


Analysis

As shown above, the veteran had neurological symptoms and a 
diagnosis of possible multiple sclerosis prior to 1975.  He 
currently asserts that compensation under the provisions of 
38 U.S.C. § 1151 is warranted based on a misdiagnosis of 
multiple sclerosis during VA hospitalization in February 
1975.  

While the current medical evidence of record shows that the 
veteran currently has a progressive neurological disorder of 
unknown etiology, the evidence does not show that the 
incorrect diagnosis in 1975 by VA resulted in additional 
disability.  On the contrary, the only medical opinion of 
record concerning whether complications, residuals or further 
disability from the failure to correctly diagnosis the 
veteran's neurological disorder by VA is the January 2004 VA 
opinion.  The reviewing physician specifically noted that no 
additional disability resulted from the misdiagnosis.  
Furthermore, it was noted that 20 years of medical treatment 
and evaluation have failed to result in a definitive 
diagnosis of the veteran's neurological condition.  There is 
no indication that had the disorder been correctly identified 
treatment would have been different.  In essence, there is no 
medical evidence supportive of the veteran's contentions.  
Accordingly, compensation under the provisions of 38 U.S.C. § 
1151 is not warranted.

The Board has considered the various statements submitted by 
the veteran and his wife in support of the claim.  However, 
in the absence of evidence indicating that either the veteran 
or his wife has the medical knowledge or training requisite 
for the rendering of medical opinions, the Board must find 
that their contentions with regard to any additional 
disability resulting from the failure to properly diagnosis 
the veteran's neurological disorder in 1975 to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a disability resulting from VA hospitalization in 
February and March 1975 is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


